The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                             August 29, 2019

                               2019COA136

No. 18CA1164, Peo in Interest of TMS — Juvenile Court —
Dependency and Neglect — Appointment of Guardian Ad Litem
— Impaired Adult

     A division of the court of appeals considers whether a

guardian ad litem (GAL) for a parent with an intellectual disability

may properly advocate against the parent’s goal of reunification.

The division concludes that termination of a parent’s parental rights

over the parent’s objection is not in the parent’s best interests. As a

result, the juvenile court erred when it denied a parent’s motion to

remove her GAL after the GAL advocated for positions that

undermined the parent’s goal of reunification over the parent’s

objections. The juvenile court also erred when it allowed the GAL to

give closing argument at the termination hearing because, unlike a

child’s GAL, a parent’s GAL may not participate as a party in
dependency or neglect proceedings. Nonetheless, the juvenile

court’s errors were harmless beyond a reasonable doubt because (1)

ample evidence supported the judgment of termination and (2) the

juvenile court stated that it did not rely on the GAL’s improper

argument.

     The division concludes the juvenile court properly denied the

parent’s motions for a continuance because the parent failed to

show good cause for a delay or that a delay would serve the child’s

best interests.

     The division also considers the parent’s claims of ineffective

assistance of counsel by her two trial attorneys. Based on its

determination that the GAL’s improper advocacy was harmless, the

division declines to consider the parent’s assertion that her first

attorney rendered ineffective assistance by requesting the

appointment of the GAL and allowing the GAL to advocate against

the parent’s interests. The division rejects the parent’s claim as to

her second attorney because the parent does not explain how the

attorney’s allegedly deficient performance prejudiced her.
COLORADO COURT OF APPEALS                                        2019COA136


Court of Appeals No. 18CA1164
City and County of Denver Juvenile Court No. 17JV542
Honorable Laurie A. Clark, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of T.M.S., a Child,

and Concerning S.A.S.,

Respondent-Appellant.


                             JUDGMENT AFFIRMED

                                   Division IV
                           Opinion by JUDGE ROMÁN
                       J. Jones and Lipinsky, JJ., concur

                           Announced August 29, 2019


Kristin M. Bronson, City Attorney, Laura Grzetic Eibsen, Assistant City
Attorney, Denver, Colorado, for Petitioner-Appellee

Josi McCauley, Guardian Ad Litem

The Noble Law Firm, LLC, Antony Noble, Lakewood, Colorado, for Respondent-
Appellant
¶1    Mother, S.A.S., appeals the juvenile court’s judgment

 terminating her parent-child relationship with her child, T.M.S. We

 are asked to decide what happens in a dependency and neglect

 proceeding when the parent’s guardian ad litem (GAL) presents

 argument and testimony against the parent’s interest and over the

 parent’s objection. We conclude that the juvenile court erred in not

 granting the parent’s motion to remove the GAL and in permitting

 the GAL’s adverse closing argument. Nonetheless, under the

 circumstances of this case, we further conclude that these errors

 were harmless and, therefore, affirm.

                           I.    Background

¶2    Mother has an intellectual disability. Shortly after the child

 was born, hospital staff contacted the Denver Department of

 Human Services to report that mother’s low functioning impairs her

 ability to provide proper care for the child. The Department filed a

 petition in dependency or neglect citing concerns that mother’s

 inability to recognize the child’s basic needs, such as for feeding,

 diapering, and swaddling, places him at risk of harm. The juvenile

 court placed the child in a foster home when he was released from

 the hospital, and he remained there throughout the proceeding.


                                    1
¶3    The juvenile court adjudicated the child dependent or

 neglected and adopted a treatment plan for mother. One year later,

 the juvenile court held a three-day evidentiary hearing and

 terminated mother’s parental rights. The child’s father confessed

 the motion to terminate his parental rights.

                               II.     Analysis

                          A.         Mother’s GAL

¶4    Mother contends that the juvenile court erred when it denied

 her motion to remove her GAL and allowed the GAL to give closing

 argument supporting the termination of her parental rights. We

 agree that the court erred. But, under the circumstances, we

 conclude that the error was harmless.

        1.   The Role of a Parent’s GAL Is to Assist the Parent

                  and Protect the Parent’s Best Interests

¶5    A juvenile court may appoint a GAL for a respondent parent

 who has an intellectual or developmental disability.

 § 19-1-111(2)(c), C.R.S. 2018. Under the Children’s Code,

 “guardian ad litem” means a person appointed by a court “to act in

 the best interests of the person whom the [GAL] is representing.”

 § 19-1-103(59), C.R.S. 2018. A GAL must comply with the chief


                                        2
 justice directives (CJD) and other practice standards incorporated

 by reference into the GAL statute. § 19-1-111(6). An attorney who

 is appointed as a GAL is subject to all of the rules and standards of

 the legal profession. See Chief Justice Directive 04-05,

 Appointment and Payment Procedures for Court-appointed

 Counsel, Guardians ad litem, Child and Family Investigators, and

 Court Visitors paid by the Judicial Department, § VI(A) (amended

 July 2018).

¶6    The legislature has recognized that the differences between the

 respective disabilities and legal incapacities of children and

 mentally disabled adults require separate standards regarding the

 appointment, duties, and rights of a GAL for these categories of

 persons. See People in Interest of M.M., 726 P.2d 1108, 1117 (Colo.

 1986). For example, a juvenile court must appoint a GAL for the

 child in a dependency or neglect proceeding but has discretion

 whether to appoint a GAL for a respondent parent who has an

 intellectual or developmental disability. § 19-1-111(1), (2)(c). The

 child’s GAL has a statutory right to participate as a party in

 dependency or neglect proceedings, but a parent’s GAL does not.

 § 19-1-111(3); cf. People in Interest of A.R.W., 903 P.2d 10, 12 (Colo.


                                    3
Ohio App. 1994) (in contrast to role of child’s GAL in dependency and

 neglect proceedings or dissolution of marriage actions, GAL for child

 in paternity action is neither a party nor counsel for the child and

 has no right to control the proceedings, defend the action, or

 appeal). Section 19-3-203(3), C.R.S. 2018, defines the duties of the

 child’s GAL, which include making recommendations to the court

 concerning the child’s welfare. Conversely, no statute authorizes

 the parent’s GAL to make recommendations to the court concerning

 the parent’s welfare.

¶7    Juvenile courts must “ensure that guardians ad litem . . .

 involved with cases under their jurisdiction are representing the

 best interests of . . . impaired adults.” CJD 04-05, § VIII(B).

¶8    To be sure, a respondent parent, the parent’s counsel, and the

 parent’s GAL have distinct roles and responsibilities in a

 dependency or neglect proceeding. “While it is the [parent’s

 counsel’s] duty to provide the parent with legal advice on such

 decisions as whether to contest the termination motion and

 whether to present particular defenses to the motion, it is the role

 and responsibility of the parent to make those decisions.” M.M.,
726 P.2d at 1120.


                                    4
¶9     Unlike the parent or parent’s counsel, the GAL does not

 participate as a party or a party’s advocate in dependency or neglect

 proceedings. Cf. § 19-1-111(3); A.R.W., 903 P.2d at 12. Instead,

 the GAL has an assistive role: to facilitate communication between

 the parent and counsel and help the parent participate in the

 proceeding. A juvenile court must appoint a GAL for a parent who

 “lacks the intellectual capacity to communicate with counsel or is

 mentally or emotionally incapable of weighing the advice of counsel

 on the particular course to pursue in her own interest.” M.M., 726
P.2d at 1120. But a “client who is making decisions that [a] lawyer

 considers to be ill-considered is not necessarily unable to act in his

 [or her] own interest.” So if

            a parent, although mentally disabled to some
            degree, understands the nature and
            significance of the proceeding, is able to make
            decisions in her own behalf, and has the
            ability to communicate with and act on the
            advice of counsel, then a court might [properly]
            conclude . . . that a guardian ad litem could
            provide little, if any, service to the parent that
            would not be forthcoming from counsel.

 Id.




                                    5
             2.    The Juvenile Court Erred When It Denied

                        Mother’s Motion to Remove Her GAL

¶ 10   Decisions regarding the appointment of a GAL for a parent lie

  within the discretion of the juvenile court. People in Interest of

  L.A.C., 97 P.3d 363, 366 (Colo. App. 2004). A court abuses its

  discretion when its ruling rests on a misunderstanding or

  misapplication of the law. Sinclair Transp. Co. v. Sandberg, 2014
COA 75M, ¶ 26.

¶ 11   Mother was represented by two different attorneys during the

  proceeding below. Mother’s first attorney requested the

  appointment of a GAL for mother at the temporary custody hearing.

  She gave no reason for the request. The magistrate granted the

  request “based on the information contained in the [dependency or

  neglect] petition.”

¶ 12   Mother’s first attorney withdrew nine months later. At the

  next hearing, mother’s second attorney asked the juvenile court to

  replace mother’s GAL, asserting that mother’s GAL was acting

  outside her role as GAL by advocating against mother’s goal of

  reunifying with the child. She also said that mother’s relationship

  with the GAL had broken down to the point that the GAL could no


                                     6
  longer fulfill her role. The juvenile court described its

  understanding of the GAL’s role as follows:

             [Mother] doesn’t get to dictate what [her GAL]
             does just like the child doesn’t get to dictate
             what [his GAL] does.

             ....

             [Mother’s GAL] can advocate differently [from
             mother’s goals] if she believes that . . . such
             advocating would not be in her client’s best
             interest, meaning that it could put [mother] at
             criminal negligence [sic] for child abuse
             because [mother] doesn’t have the ability to do
             so, she absolutely should not be advocating for
             that. As matter of fact they [sic] would be
             against her role to do so. No different than if a
             [GAL were] representing a teenager, who said
             they wanted a return home, and [the GAL]
             believed that was not appropriate.

             ....

             So [mother’s GAL] has a du[a]l role. One role
             is to help [mother] understand the information
             that’s being provided, and, secondly, to
             advocate . . . for . . . what that [GAL] believes is
             in the best interest of the adult, not what the
             adult wants, not what the adult believes is
             best, but what the [GAL] believes is best. And
             so if [mother] wants me to sift through all the
             professionals to find one that’s going to agree
             with her, that’s not happening.

¶ 13   Mother then filed a written motion to dismiss the GAL. She

  asserted the following grounds for dismissal:


                                      7
       (1)   The GAL had improperly advocated for positions adverse

             to mother’s fundamental right to raise her child. The GAL

             had requested a reduction of parenting time and

             supported a concurrent permanency goal of adoption

             over mother’s objection.

       (2)   The GAL was ineffective in her role. Mother had difficulty

             understanding the GAL because the GAL did not use

             simple language or make other accommodations when

             presenting information. The GAL’s relationship with

             mother was so contentious that mother refused to meet

             with the GAL alone or to include the GAL in meetings

             with mother’s attorney.

       (3)   Mother did not need a GAL because she was able to

             understand the proceedings and assist her attorney

             without one. Mother’s attorney was able to communicate

             with her effectively. When necessary, mother’s attorney

             employed other protections to support mother, such as

             enlisting trusted family and kin.

¶ 14   Mother’s GAL filed a response to the motion, which the

  juvenile court accepted and cited in its order. We note, however,


                                    8
  that mother’s GAL lacked standing to file a response to mother’s

  motion because she was not a party to the dependency or neglect

  proceeding. Cf. Hollingsworth v. Perry, 570 U.S. 693, 694 (2013)

  (except in limited circumstances, a litigant may not assert the legal

  rights or interests of others); see also C.W.B., Jr. v. A.S., 2018 CO 8,

  ¶ 38 (statute granting foster parents right to intervene and

  participate fully in dependency or neglect proceedings does not

  confer standing to appeal juvenile court’s judgment denying motion

  to terminate parental rights).

¶ 15   The juvenile court denied mother’s motion to remove the GAL.

  The court reasoned that a respondent parent’s GAL, like a child’s

  GAL, has a duty to represent what the GAL believes to be in the

  parent’s best interests — even over the objection of the parent and

  the parent’s counsel.

¶ 16   But the GAL improperly participated in the proceeding when

  she purported to represent mother’s best interests in court hearings

  and pleadings standing apart from mother and mother’s counsel.

  And by advocating for a reduction of parenting time and supporting

  a concurrent permanency goal of adoption, the GAL undermined

  mother’s constitutional interest in preventing the irretrievable


                                     9
  destruction of the parent-child relationship. See M.M., 726 P.2d at

  1122 n.9. The GAL asserted that visitation was stressful for mother

  and the baby, mother was exhausted after visits, and mother had

  not learned to read the baby’s cues. But these concerns did not

  establish that it was in mother’s best interests to reduce her

  opportunity to develop her parenting skills or to plan for

  permanently severing her contact with the child. And they did not

  outweigh mother’s fundamental liberty interest in the care, custody,

  and management of her child. See Santosky v. Kramer, 455 U.S.
745, 753-54 (1982). Thus, the juvenile court erred when it

  concluded that the GAL’s advocacy served mother’s best interests.

¶ 17   Citing M.M., the juvenile court also noted that courts must

  appoint GALs for parents in cases where “the parent is mentally

  impaired so as to be incapable of understanding the nature and

  significance of the proceeding or incapable of making those critical

  decisions that are the parent’s right to make.” 726 P.2d at 1120.

  But the court made no findings to support the appointment of a

  GAL for mother on this basis, and we find no such support in the

  record. To the contrary, mother’s counsel advised the court that




                                    10
  mother understood the proceedings and could work effectively with

  counsel.

¶ 18    We conclude that the juvenile court abused its discretion

  when it denied mother’s motion to dismiss her GAL.

       3.    The Juvenile Court Erred When It Allowed Mother’s GAL

               to Give Closing Argument and Improper Testimony

¶ 19    Over mother’s objection, mother’s GAL gave a closing

  argument at the termination hearing in which the GAL urged the

  juvenile court to terminate mother’s parental rights. 1 We agree with

  mother that the court erred in permitting this argument for three

  reasons.

¶ 20    First, a parent’s GAL has no right to participate as a party in a

  dependency or neglect proceeding. See § 19-1-111. So, the GAL

  had no right to present closing argument.




  1During the termination hearing, mother’s GAL also testified in
  opposition to mother’s motion to continue the proceeding because
  mother had not been properly accommodated under the Americans
  with Disabilities Act. Specifically, mother’s GAL testified, “All of the
  accommodations that were necessary have been put into place. I
  don’t think there’s anything else that could have been done.”

                                     11
¶ 21   Second, the GAL’s closing argument included improper

  testimony. When a GAL makes recommendations “based on an

  independent investigation, the facts of which have not otherwise

  been introduced into evidence, the guardian functions as a witness

  in the proceedings and, thus, should be subject to examination and

  cross-examination as to the bases of his or her opinion and

  recommendation.” People in Interest of J.E.B., 854 P.2d 1372, 1375

  (Colo. App. 1993) (discussing children’s GALs, who may choose to

  present recommendations either through closing argument or

  through testimony).

¶ 22   The GAL described her observations of mother and the facts

  underlying her recommendations. She told the juvenile court that

  mother had refused to engage in necessary services. The GAL said

  that mother had tried very hard, but mother’s disabilities made it

  impossible for her to parent the child. This type of information

  could only be offered through the testimony of a witness because it

  was based on the GAL’s personal observations and included facts

  that had not otherwise been introduced into evidence. See id. And

  by appointing a GAL to assist mother and then allowing the GAL to

  testify against her, the juvenile court violated mother’s right to


                                    12
  fundamentally fair procedures in the termination proceeding. See

  Santosky v. Kramer, 455 U.S. 745, 753 (1982); People in Interest of

  D.C.C., 2018 COA 98, ¶ 21.

¶ 23    Third, it was improper for the GAL to advocate against

  mother’s goal of protecting her fundamental liberty interest in the

  care, custody, and management of her child. See Santosky, 455
U.S. at 753. The termination of mother’s parental rights over her

  objection was not in mother’s best interests as a matter of law. Yet

  the GAL told the court that termination would be in mother’s best

  interests. So, the juvenile court erred when it allowed the GAL to

  act against mother’s goals in the proceeding. See CJD 04-05,

  § VIII(B).

¶ 24    Accordingly, we conclude that the juvenile court erred when it

  allowed mother’s GAL to give closing argument and testify in

  opposition to mother’s interests.

               4.   The Juvenile Court’s Errors Were Harmless

¶ 25    Mother urges us to apply the constitutional harmless error

  standard of reversal, under which we may disregard an error only if

  it is harmless beyond a reasonable doubt. An error is harmless if it

  does not affect a party’s substantial rights. See C.A.R. 35(c).


                                      13
¶ 26   Our supreme court has not addressed whether the

  constitutional harmless error standard applies with respect to a

  parent’s constitutional rights in dependency or neglect proceedings.

  See A.M. v. A.C., 2013 CO 16, ¶ 16 n.10. For purposes of this

  opinion, we will assume that it does. An error is harmless beyond a

  reasonable doubt if there is no reasonable possibility that the error

  prejudiced the appellant. People v. Trujillo, 114 P.3d 27, 32 (Colo.

  App. 2004).

¶ 27   Our review of the record leads us to conclude that there is no

  reasonable possibility that the outcome of the proceeding would

  have been different if the juvenile court had dismissed mother’s

  GAL or precluded the GAL from giving closing argument. We reach

  this conclusion for two reasons.

¶ 28   First, the juvenile court said that in considering the success of

  the treatment plan, it had “listened to argument by all parties, but

  [based] its ruling . . . only [on] the testimony that was provided

  during [the] hearing.” Thus, we conclude that the court did not rely

  on the improper testimony by mother’s GAL.

¶ 29   Second, ample evidence showed that mother remained unfit to

  parent the child despite intensive intervention over a long period of


                                     14
  time, and that her conduct or condition of unfitness was unlikely to

  change. This evidence included testimony by a psychologist and

  mother’s visitation therapist.

¶ 30   The psychologist, who performed a cognitive evaluation of

  mother, testified at the termination hearing that mother’s cognitive

  functioning was in the extremely low range — below ninety-nine

  percent of people her age. He said this meant she would have

  difficulty learning, grasping concepts, and understanding

  communications. He recommended intensive support services,

  including hands-on parenting skill development such as that

  provided by a therapist.

¶ 31   Mother’s visitation therapist testified that she had provided

  intensive, hands-on parenting skills training for mother during

  visitation. The therapist said she had worked with mother at over

  sixty visits — for three to six hours per visit, twice a week, for nine

  months. She said she had tailored her teaching style to mother’s

  learning style based on the psychologist’s recommendations. She

  described accommodations that addressed mother’s memory,




                                     15
  learning style, verbal skills, concrete learning, and scaffolding

  techniques. 2

¶ 32   The therapist opined that it was not safe to leave mother alone

  with the child for more than five minutes, and even then only if the

  child was in a secure setting such as a crib or car seat where he

  could not fall. She explained that mother would often freeze if she

  did not know how to respond; in one instance, mother froze when

  the child began to gag on his saliva, and the therapist had to

  intervene. She testified that, despite mother’s effort and desire,

  mother was unable to keep up with the child’s growth and

  development. She said mother’s parenting skills had peaked,

  mother could not consistently meet the child’s needs, and mother

  would need twenty-four-hour supervision to parent the child.

¶ 33   The juvenile court also made the following findings and

  conclusions, which are supported by testimony at the termination

  hearing:




  2 “Scaffolding” involves teaching parents new skills with young
  children, starting with lots of support and gradually withdrawing
  the support as the parent learns to do things on his or her own.

                                    16
¶ 34   Mother had not made enough progress to be able to care for

  the child alone for any period of time without creating a grave risk

  of death or serious bodily injury to the child.

¶ 35   Mother’s tendency to freeze was unpredictable and put the

  child at significant risk due to his young age.

¶ 36   Mother had not been able to maintain a support system that

  would allow her to care for the child. She was no longer engaged

  with the people who wanted to protect her.

¶ 37   Despite complying with her treatment plan, mother had not

  internalized the services provided in such a way as to address the

  concerns that brought the case to the Department’s attention.

¶ 38   Even with accommodations, mother’s disability rendered her

  unable to meet the child’s needs.

¶ 39   Mother was unfit, and her conduct or condition was unlikely

  to change within a reasonable time.

¶ 40   Under these circumstances, we conclude that the juvenile

  court’s errors in denying mother’s motion to dismiss the GAL and

  allowing the GAL to give closing argument and testimony that

  supported the termination of mother’s parental rights were

  harmless beyond a reasonable doubt.


                                      17
          B.    Ineffective Assistance of Mother’s First Attorney

¶ 41   Mother contends that her first attorney rendered ineffective

  assistance by requesting the appointment of the GAL and by

  allowing the GAL to advocate against mother’s goal of reunification.

  Based on our conclusion that there is no reasonable possibility the

  GAL’s conduct prejudiced mother, we need not address this

  contention. See People in Interest of A.R., 2018 COA 176, ¶ 7

  (parent must demonstrate prejudice to succeed on a claim of

  ineffective assistance of counsel) (cert. granted Mar. 4, 2019); People

  in Interest of C.H., 166 P.3d 288, 291 (Colo. App. 2007) (same).

                        C.   Motions for Continuance

¶ 42   Mother contends that the juvenile court erred when it denied

  her motions to continue the termination hearing. We perceive no

  basis for reversal.

               1.   Standard of Review and Legal Principles

¶ 43   We will uphold a juvenile court’s ruling on a motion for

  continuance absent a showing of an abuse of discretion. M.M., 726
P.2d at 1121; People in Interest of T.E.M., 124 P.3d 905, 908 (Colo.

  App. 2005). A court abuses its discretion when its ruling is




                                     18
  manifestly arbitrary, unreasonable, or unfair. People in Interest of

  A.N-B., 2019 COA 46, ¶ 9.

¶ 44   In ruling on a motion for continuance, a juvenile court “should

  balance the need for orderly and expeditious administration of

  justice against the facts underlying the motion, while considering

  the child’s need for permanency.” T.E.M., 124 P.3d at 908; see also

  M.M., 726 P.2d at 1121.

¶ 45   The child was an infant when the Department filed the

  petition, so the juvenile court could not delay or continue the

  termination hearing absent good cause and a finding that the delay

  would serve the best interests of the child. §§ 19-3-104,

  19-3-508(3)(a), 19-3-602(1), C.R.S. 2018; see also § 19-1-123,

  C.R.S. 2018 (expedited permanency procedures for children under

  six years old).

                              2.   Witnesses

¶ 46   Mother contends that the juvenile court erred when it denied

  her motion to continue the termination hearing to allow her to

  secure the attendance of all her witnesses. We disagree.

¶ 47   The termination hearing was originally scheduled for two days,

  but it took three days. The morning of the third day, mother’s


                                    19
  attorney moved for a continuance. Mother’s attorney reported that

  three of mother’s witnesses were unavailable to testify that day

  because she had not been able to notify them of the additional

  hearing date. Mother’s attorney did not explain how a delay would

  serve the child’s best interests.

¶ 48   The juvenile court denied the motion. The court noted that

  the termination hearing was already in its third day and that the

  witnesses could have been taken out of order to accommodate their

  schedules. The court found that the lack of availability of witnesses

  did not establish good cause to continue the hearing.

¶ 49   The juvenile court’s ruling reflects that it considered the

  reasons for mother’s motion and the need to conclude the

  termination hearing in a timely manner. The record supports the

  juvenile court’s finding that mother did not establish good cause for

  granting a delay. And mother provided no basis to find that a delay

  would serve the child’s best interests. See § 19-3-104;

  § 19-3-602(1).

¶ 50   Therefore, we conclude that the juvenile court did not abuse

  its discretion when it denied mother’s motion to continue the




                                      20
  termination hearing to allow her to secure the attendance of her

  remaining witnesses.

¶ 51   To the extent mother contends that the juvenile court erred

  when it did not conduct an analysis on the record that balanced the

  court’s administrative needs and the child’s need for permanency

  against mother’s reasons for requesting the continuance, we

  disagree. We are aware of no authority that requires courts to

  make such specific findings on the record.

                          3.    Additional Time

¶ 52   Mother contends that the juvenile court erred when it denied

  her motion to continue the termination hearing so that she could (1)

  have more time to work on her treatment plan and (2) investigate

  less drastic alternatives to termination of her parental rights.

  Again, we disagree.

¶ 53   We cannot conclude that the juvenile court erred when it did

  not give her more time to work on her treatment plan. Mother’s

  therapist testified that mother’s parenting skills had peaked and

  she remained unfit to parent the child independently for even brief

  periods after nine months of intensive intervention.




                                    21
¶ 54   Mother identified two possible alternatives to termination of

  her parental rights that she wanted to explore. One was joint

  placement for herself and the child in a host home through Rocky

  Mountain Health Services. Mother said she had recently accepted a

  referral for services and her eligibility was under review. But

  testimony at the termination hearing established that mother had

  refused to accept a referral for this service during most of the

  dependency or neglect proceeding. The delay in evaluating this

  option was due to mother’s conduct.

¶ 55   Mother also wanted time for the Department to evaluate her

  housemate as a kin provider. But the record shows the Department

  did evaluate him. Although the Department did not conduct an

  extensive investigation, it determined that the housemate had a

  criminal record and a child welfare record that disqualified him

  from being involved in the child’s care.

¶ 56   Thus, the record shows that mother did not demonstrate good

  cause for a delay or that a delay would have served the child’s best

  interests. We therefore conclude that the juvenile court did not

  abuse its discretion when it denied mother’s motion to continue the

  termination hearing to give her more time to comply with her


                                    22
  treatment plan and investigate less drastic alternatives to

  termination.

          D.   Ineffective Assistance of Mother’s Second Attorney

¶ 57     Mother contends that her second attorney rendered ineffective

  assistance by failing to secure the attendance of her witnesses on

  the third day of the termination hearing. We perceive no basis for

  reversal.

¶ 58     To succeed on a claim of ineffective assistance of counsel,

  mother must establish that she was prejudiced by counsel’s

  allegedly deficient performance. See A.R., ¶ 7; C.H., 166 P.3d at

  291.

¶ 59     Mother contends that counsel’s alleged error prejudiced her

  because she was not able to present the following testimony:

¶ 60     The intake social worker would have testified about mother’s

  disability, the disability accommodations provided by the

  Department at the time of intake, and the accommodations

  provided by the hospital where the child was born. But mother

  does not specify what this testimony would have been or how it

  would have helped her case.




                                     23
¶ 61   The service coordination supervisor from Rocky Mountain

  Human Services would have testified about the services the

  organization generally provides and the date mother became eligible

  for the services. But mother does not suggest that this testimony

  would have differed from that provided by other witnesses who

  addressed the same issues.

¶ 62   A disability services provider from Rocky Mountain Human

  Services would have testified about the timeline for application for

  their services and the lack of reasonable efforts by the Department.

  See §§ 19-1-103(89), 19-3-100.5, 19-3-604(2)(h), C.R.S. 2018 (state

  must make reasonable efforts to rehabilitate parents and reunite

  families following out-of-home placement of abused or neglected

  children). But mother does not describe how the witness’s

  description of the timeline would have differed from other testimony

  or specify what efforts the witness would have said were lacking.

¶ 63   Most importantly, mother does not explain how this testimony

  would have affected the outcome of the case in light of her

  therapist’s testimony that her parenting skills had peaked and she

  remained unable to parent the child without constant supervision

  after nine months of intensive intervention. Moreover, she does not


                                    24
  suggest that any of these witnesses would have refuted the

  therapist’s testimony.

¶ 64   Therefore, we reject mother’s contention that reversal is

  warranted because her second counsel rendered ineffective

  assistance.

                            III.   Conclusion

¶ 65   The judgment is affirmed.

       JUDGE J. JONES and JUDGE LIPINSKY concur.




                                    25